DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Binsteiner (EP3192966) in view of Boewing (US 20160327065), and further in view of Pikovsky (US 20170051823).
Regarding claims 1, 7-8, and 10;
Binsteiner discloses a rotor drum (100) for an aircraft turbomachine (implicit; claims 11-12), comprising: an annular wall (123) extending around a longitudinal axis (A), the annular wall carrying a plurality of rotor blades (117) and including at least one bleed device (127) configured to allow at least one liquid to pass through the annular wall (Paragraph 42), wherein the at least one bleed device comprises a series of three adjacent circular orifices (“Further radial bores can be arranged over the circumference of the rotor arm 123”). Binsteiner further discloses the aircraft (claims 11-12). The holes are aligned along a circumference around the central rotational axis (A).
Binsteiner fails to explicitly teach the plurality of orifices as three adjacent circular orifices being aligned along a line and comprising a central orifice of a larger diameter Dl and 
Boewing teaches a rotor for a gas turbine engine with a drainage orifice (1). Boewing further teaches “Furthermore, the flow of a fluid out of rotor drum 100 into outer rotor space 23 is influenced by the size of a cross section (or diameter) of spin-off hole 1” (Paragraph 45). Boewing has therefore established that drainage hole diameter is a result effective variable that influences the flow of the fluid into outer rotor space.
Pikovsky teaches a lubrication collection arrangement in a gas turbine engine with a series of three drainage holes lined up in adjacent fashion (Figures 3c and 4c). The center hole (14) is the largest diameter, and the adjacent two holes on opposing sides are smaller in diameter (holes 16).
Because Binsteiner discloses a drainage system for a rotor drum including a plurality of circumferentially aligned orifices, and because Boewing teaches that such drainage hole diameter is a result effective variable that influences the flow of the fluid, and because Pikovsky teaches a turbine drainage system with three adjacent holes with the central hole being the largest diameter, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Binsteiner such that the plurality of orifices as three adjacent circular orifices being aligned along a line and comprising a central orifice of a larger diameter Dl and two lateral orifices of a smaller diameter D2 diametrically opposed with respect to the central orifice as taught by Pikovsky through optimizing diameter as taught by Boewing for the purposes of optimizing the removal or drainage of the fluid through the different diameter holes, thereby reducing the risk of contamination of air and oil in the cabin of the aircraft.
claim 4-5, Binsteiner in view of Boewing and Pikovsky teaches the rotor drum according to claim 1 above. Binsteiner as modified by Pikovsky further teaches the centers of each of the two lateral orifices are located at a same distance L from a center of the central orifice and the distance “L” is greater than D1 but less than or equal to 2*D1 (Pikovsky, Figure 3c).
Regarding claim 6;
Binsteiner in view of Boewing and Pikovsky teaches the rotor drum according to claim 5 above.
Binsteiner as modified fails to explicitly teach the distance L is from 5 mm to 15 mm.
Since applicant has not disclosed that having the distance at this specific dimension solves any stated problem or is for any particular purpose above the fact that the holes are spaced apart from each other to drain fluid and it appears that the distance L of Binsteiner as modified would perform equally well with a shape and having the dimensions as claimed by applicant, it would have been obvious before the effective filing date of the claimed invention as a matter of design choice to modify the length L of Binsteiner by utilizing the dimensions as claimed for the purpose of draining the fluid, thereby reducing the risk of contamination of air and oil in the cabin of the aircraft.
	Regarding claim 9;
Binsteiner in view of Boewing and Pikovsky teaches the rotor drum according to claim 1 above.
Binsteiner as modified above does not explicitly teach a plurality of bleed devices distributed over the circumference or over several circumferences.
Binsteiner further discloses that a plurality of orifices can be utilized for drainage along the circumference of the rotor (Paragraph 42) and Boewing teaches that further orifices can be utilized along the rotor arm (Paragraph 42).
.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Binsteiner (EP3192966) in view of Boewing (US 20160327065) and Pikovsky (US 20170051823), and further in view of Reichert (US 20150275693).
Binsteiner in view of Boewing and Pikovsky teaches the rotor drum according to claim 1 above.
Binsteiner as modified fails to teach the relative diameters D1 and D2, explicitly.
Reichert teaches a turbomachine part with a drainage device (Figure 4) which includes a first drainage hole (7a) and a second drainage hole (7b). The diameters of the respective holes are between 1 and 5 mm (for orifice 7b) and between 1 and 3 mm for the other (for orifice 7a). 
Because Binsteiner as modified by Pikovsky teaches a drainage system with a plurality of adjacent holes with the center hole being the largest in diameter, and because Reichert teaches a drainage component for a gas turbine engine which includes differently sized orifices, including the diameter of the respective holes overlapping with the claimed diameters, and because Boewing teaches adjusting and optimizing the diameter for appropriate drainage of fluid, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor drum of Binsteiner as modified by 



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745